SUPERIOR COURT
OF THE

STATE OF DELAWARE

VIVIAN L. MEDINILLA LEONARD L. WILLIAMS JUSTICE CENTER
JUDGE 500 NorTH KING STREET, SUITE 10400

WILMINGTON, DE 19801-3733

TELEPHONE (302) 255-0626

November 15, 2019

Kevin Boone

SBI #00658955

Howard R. Young Correctional Institution
1301 E. 12" Street

Wilmington, DE 19802

Re: State v. Kevin Boone, I1.D. No. 1305018893

Dear Mr. Boone:

On August 15, 2019, you filed a Motion to “File Charges on Probation Officer
Leo Matkins.” The Court cannot order the filing of charges as you request. Your
caption also reads that you are a “Movant” against the State of Delaware as
“respondent.” This suggests you seek civil remedies yet the claims are unclear and
you fail to state a claim for relief under Superior Court Civil Rule 12(b)(6).

Your motion is DENIED. eee.
fe Vivian L. Medinilla
. Judge

oc: Prothonotary

cc: Defendant
Department of Justice
Investigative Services